         Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 1 of 17



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
----------------------------------------------------------- X
ROSEMARY MAZZOLA,                                            :
                                                             : 1:20-cv-07582 (GHW)
                                    Plaintiff,               :
                                                             : FIRST AMENDED COMPLAINT
                           vs.                               :
                                                             :
PRIME EFS, LLC and TRANSPORTATION                            :
AND LOGISTIC SYSTEMS, INC. (f/k/a                            :
PETROTERRA CORP.),                                           :
                                                             :
                                    Defendants.              :
                                                             :
----------------------------------------------------------- X
          Plaintiff Rosemary Mazzola (“Mazzola” or “Plaintiff”), by and through her attorneys,

Sichenzia Ross Ference LLP, alleges through this First Amended Complaint against defendants

Prime EFS, LLC (“Prime”) and Transportation and Logistics Systems, Inc. (“TLS”) (f/k/a

PetroTerra Corp.) (“PetroTerra”) (collectively, Prime, TLS and PetroTerra are the “Defendants”)

(collectively, Plaintiff and Defendants are the “Parties”) as follows:

                               PRELIMINARY STATEMENT

        1.     On or about June 18, 2018, PetroTerra (now known as TLS) acquired a wholly-

owned, operating subsidiary, Prime, pursuant to a Stock Purchase Agreement dated June 18, 2018

(“SPA”). As consideration for that acquisition, pursuant to which PetroTerra became Prime’s only

member, PetroTerra agreed, inter alia, to pay to Plaintiff, as the outgoing manager and majority

member of Prime, the sum total of $489,174.00 in cash consideration for her 51.5% membership

interest (“Cash Consideration”).

        2.     Plaintiff’s share of the cash consideration was to be paid at the time of closing under

the SPA. Notwithstanding, Defendants failed to pay Plaintiff the Cash Consideration to which she

was entitled under the SPA at the time of closing.

        3.     On information and belief, because of working capital issues, Defendants asked

Plaintiff not to enforce her rights with respect to the Cash Consideration that was due to her.
          Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 2 of 17



Defendants proposed an amendment to the SPA, whereby Plaintiff would receive cash

consideration payment priority over all other members; indeed, she would become the only

member of Prime to receive a cash payment if Plaintiff would agree to not enforce her rights against

Defendants who had defaulted.

         4.    Plaintiff agreed, and on September 30, 2018, PetroTerra and Prime’s members

entered into an Amended and Restated Stock Purchase Agreement (“Amended SPA”), pursuant to

which PetroTerra and Prime (its wholly-owned operating subsidiary) agreed to pay Plaintiff (and

no other members) the Cash Consideration.

         5.    Both Prime and TLS agreed to pay the Cash Consideration, and, as set forth more

fully below, reported this financial obligation to the United States Securities and Exchange

Commission (“Commission”) and the marketplace in its public filings.

         6.    Defendants defaulted and $209,000.00 remains due and owing to Plaintiff.

         7.    As a result of Defendants’ breach of the Amended SPA, Plaintiff is entitled to

damages in an amount no less than $209,000.00, as well as her costs and attorneys’ fees.

                                         THE PARTIES

         8.    Plaintiff is the former Manager of Prime, and is a resident of New Jersey. She was a

signatory to both the SPA and Amended SPA.

         9.    Prime is a New Jersey limited liability company with a principal place of business

located as 212 Washington Avenue, Carlstadt, New Jersey 07072. Prime is in the trucking and

transportation business and, as set forth more fully below, Prime is the wholly-owned operating

subsidiary of TLS (and its predecessor PetroTerra).

         10.   TLS is a publicly traded, Nevada corporation with a principal place of business

located at 5500 Military Trail, Suite 22-357, Jupiter, Florida 33458. TLS is the only member of

Prime.

     11.       According to their public disclosures filed with the Commission, TLS is a logistics
                                                2
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 3 of 17



and transportation companying specializing in “eCommerce fulfillment.” TLS operates through its

wholly-owned subsidiaries, Prime and non-party Shypdirect LLC, and controls, recognizes and

reports the assets, liabilities, revenue and other obligations of Prime and Shypdirect LLC as a single –

not separate and distinct – segment in its public filings. According to their public disclosures, TLS

and Prime operate in New York, New Jersey, Pennsylvania, Ohio, Tennessee, Georgia and Florida.

       12.        Since on or about April 16, 2019, non-party John Mercadante (“Mercadante”) has

been the Chairman of the Board of Directors, Chief Executive Officer, President and Principal

Financial Officer of TLS as well as the Chief Executive Officer of Prime and non-party Shypdirect

LLC. On information and belief, Mr. Mercadante is a resident of the State of Florida.

       13.        Since on or about April 16, 2019, non-party Douglas Cerny (“Cerny”) has been the

Chief Development Officer and Director on the Board of Directors of TLS as well as the Vice

President and Secretary of Prime and non-party Shypdirect LLC. On information and belief, Mr.

Cerny is a resident of the State of Florida.

       14.        On information and belief, and as set forth more fully herein, Mercadante and Cerny

have intentionally caused TLS to: dominate and control every aspect of Prime; disregard the corporate

formalities between parent and subsidiary, to inadequately capitalize Prime; cause Prime to apply for a

Paycheck Protection Program loan (“PPP loan”) and, upon receipt of such proceeds siphon a

proportionate amount of operating capital (equal to the PPP loan amount) out of Prime and into TLS for uses

unrelated to Prime but as directed by TLS; and to dishonor the many contractual obligations of Prime

(including as to repayment of the PPP loan and payment of the full amount of Cash Consideration due

to Plaintiff) at the same time as stripping out all of Prime’s revenue and operating capital.

                                    JURISDICTION AND VENUE

       15.        Jurisdiction is proper as there is diversity of citizenship and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs pursuant to 28 U.S.C. § 1332.

       16.        Section 9.8 of the Amended SPA (and of the SPA) contain a forum selection, choice
                                                    3
             Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 4 of 17



of law and waiver provision (“Forum Selection Clause”) that governs this dispute, which provides in

relevant part:

                   Governing Law and Venue. This Agreement shall be construed
                   in accordance with, and governed by, the laws of the State of
                   New York (without giving effect to its choice of law principles).
                   Each party hereto (a) irrevocably submits to the exclusive
                   jurisdiction and venue of any state or federal court located
                   within New York County in the State of New York (or any
                   appellate courts thereof) in connection with any Action arising
                   out of or relating to this Agreement or the transactions
                   contemplated hereby (a “Proceeding”), (b) agrees that service of
                   any process, summons, notice or document by U.S. registered mail
                   to such Party’s respective address set forth in Section 9.8 shall be
                   effective service of process for any Proceeding with respect to any
                   matters to which it has submitted to jurisdiction in this Section 9.8,
                   and (c) waives and covenants not to assert or plead, by way of
                   motion, as a defense or otherwise, in any such Proceeding, any
                   claim that it is not subject personally to the jurisdiction of such
                   court, that the Proceeding is brought in an inconvenient forum, that
                   the venue of the Proceeding is improper or that this Agreement or
                   the subject matter hereof may not be enforced in or by such court,
                   and hereby agrees not to challenge such jurisdiction or venue by
                   reason of any offsets or counterclaims in such Proceeding.

  A true and correct copy of the SPA and Amended SPA are annexed hereto, respectively, as Exhibits

  1 and 2.

       17.        The law of this State recognizes forum selection clauses, as such as the above, and

presumes them to be enforceable. PetroTerra was aware of the Forum Selection Clause, as it was a

signatory to the Amended SPA (and SPA), and the Forum Selection Clause was mandatory rather

than permissive. At all relevant times, PetroTerra was represented by its own corporate counsel from

Pryor Cashman LLP in the negotiation and execution of these arm’s length transactions. As alleged

herein, the Amended SPA encompasses the claims and Parties to this action, and therefore, is binding

on the Parties hereto.




                                                     4
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 5 of 17



                                     GENERAL ALLEGATIONS

                 PetroTerra (now TLS), Prime and Plaintiff Enter Into the SPA

        18.       On June 18, 2018, PetroTerra, now known as TLS1, completed the acquisition of one

hundred percent (100%) of the issued and outstanding membership interests of Prime from its

members pursuant to the terms and conditions of the SPA. The parties to the SPA were: PetroTerra,

Prime, and Plaintiff, as well as various prior members of Prime. PetroTerra disclosed the transaction

and filed a copy of the SPA as Exhibit 10.3 to its Form 8-K filed with the Commission on June 27,

2018.

        19.    As consideration for the acquisition pursuant to the SPA, PetroTerra agreed to pay

Plaintiff, as then-Manager of Prime, and the previous members of Prime a total of $1,000,000.00 in

cash consideration. Plaintiff’s share, based on her 51.5% interest in Prime, was $489,174.00.

        20.    PetroTerra also simultaneously caused Prime, as its wholly-owned subsidiary, to

execute a Security Agreement and Guarantee in favor of its parent company, PetroTerra, in order to

induce a third-party investor to provide financing for, in part, the acquisition of Prime, in the

aggregate principal amount of $2,497,502.00. True and correct copies of the executed Security

Agreement and Subsidiary Guarantee are annexed collectively hereto as Exhibit 3. PetroTerra

disclosed the transaction, including as to the upstream guarantees by the wholly-owned subsidiary (Prime)

in favor of the parent company, in its Form 8-K filed with the Commission on June 27, 2018.

        21.    Defendants failed to pay Plaintiff her Cash Consideration, which default constituted

a breach of the SPA.

                             Defendants Breach the SPA as Amended

        22.    On information and belief, because of working capital constraints, at least non-party


  1
   On or about July 17, 2018, PetroTerra announced a reverse split of its common stock and a name
  change to Transportation and Logistics Systems, Inc. Defendants announced the reverse stock
  split and name change in its Form 8-K filed with the Commission on July 23, 2018.

                                                    5
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 6 of 17



Steve Yariv (the former Chief Executive Officer and Chairman of the Board of Directors of TLS

and, through TLS, the managing member of Prime) asked Plaintiff to not enforce her contractual

right to full payment of the Cash Consideration at the time of closing under the SPA.

       23.       As consideration for same, PetroTerra (now TLS) and all former members of Prime

entered into the Amended SPA, pursuant to which Defendants prioritized payment of the Cash

Consideration to Plaintiff and all other former members of Prime received non-cash consideration.

Plaintiff agreed not to enforce her rights under the SPA and, and on September 30, 2018, Plaintiff,

PetroTerra and Prime entered into the Amended SPA.

       24.       Pursuant to the terms of the Amended SPA, PetroTerra agreed to pay Plaintiff (and no

other members) the Cash Consideration of $489,174.00.

       25.       On information and belief, TLS and Prime were in need of operating capital until

alternative post-acquisition financing was available. Accordingly, Defendants requested that Plaintiff

agree that Defendants retain the Cash Consideration for up to thirty (30) days and agreed to cause

their attorneys at Pryor Cashman LLP to provide Plaintiff with a written note evidencing same.

       26.       Under the circumstances, a written agreement setting forth the terms of repayment of

the Cash Consideration was required under Section 9.6 of the Amended SPA, which provides in

relevant part:

                    This Agreement may not be amended, modified or
                    supplemented except by an instrument in writing signed by
                    Buyer, the Company and a Seller Majority; provided, that no
                    such amendment will adversely affect the rights or obligations
                    of a Seller hereunder in a disproportionate manner to any other
                    Seller without the prior approval of such Seller. No provision of
                    this Agreement may be waived orally or by any act or failure to
                    act on the part of a Party, but only by an agreement in writing
                    signed by the Party against whom enforcement of any such
                    waiver is sought.

       27.       Defendants, however, never produced a written agreement modifying the terms of the

Amended SPA despite their stated intention to Plaintiff to do so.

                                                   6
          Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 7 of 17



       28.       At no point did Defendants pay Plaintiff the full Cash Consideration; instead, each

Defendant made a series of partial payments to Plaintiff to pay-off the Cash Consideration due to

Plaintiff under the Amended SPA.

       29.       For example, on or about October 6, 2019, TLS wired the amount of $10,000.000 to

Plaintiff’s individual bank account held at Wells Fargo Bank, N.A., Account Number xxxxxx5755

(“Wells Fargo Account”). Furthermore, on or about October 15, 2019, TLS wired an additional

amount of $90,000.00 to Plaintiff’s Wells Fargo Account. TLS paid Plaintiff $100,000.00 of the Cash

Consideration.

       30.       Prime also made payments to Plaintiff of an additional $180,174.00 of the Cash

Consideration due under the Amended SPA.

       31.       Thereafter, Defendants defaulted, leaving a balance of $209,000.00 due and owing to

Plaintiff under the Amended SPA.

       32.       Notably, Defendants conceded the $209,000.00 due and owing to Plaintiff for the sale

of her majority interest in Prime to TLS in Defendants’ Form 10-Q for the quarter ended September

30, 2019, which Defendants filed with the Commission on November 19, 2019. A true and correct

copy of the relevant portions of the Form 10-Q for the quarter ended September 30, 2019 is annexed

hereto as Exhibit 4. The Form 10-Q provides in relevant part:

                    In connection with the acquisition of Prime, the Company
                    [defined in the Form 10-Q as TLS “and its wholly-owned
                    subsidiaries, Prime and Shypdirect”] acquired a balance of
                    $14,019 that was due from the former majority owner of Prime.
                    Pursuant to the terms of the SPA, the Company agreed to pay
                    $489,174 in cash to the former majority owner of Prime [i.e.,
                    Plaintiff] who then advanced back the $489,174 to Prime.
                    During the nine months ended September 30, 2019, the
                    Company repaid $50,000 of this advance. This advance is non-
                    interest bearing and is due on demand. At September 30, 2019
                    and December 31, 2018, amount due to this related party
                    amounted to $209,000 and $259,000.”

       33.       Plaintiff has demanded of Defendants payment of the full amount of the Cash

                                                   7
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 8 of 17



Consideration. Despite said demand, Defendants have failed to pay to Plaintiff the outstanding

balance of the $209,000.00 due and owing to her for her sale of her majority interest in Prime to TLS.

       34.     Accordingly, as a result of Defendants’ breach, Plaintiff has been damaged in an

amount no less than $209,000.00.

       35.     Plaintiff also is entitled to payment of her costs and reasonable attorneys’ fees in

bringing this action to enforce her rights under the Amended SPA. Section 9.11 of the Amended SPA

provides, in relevant part, as follows:

                   If any Proceeding is brought or undertaken to enforce this
                   Agreement, or because of an alleged dispute, breach or default
                   in connection with any of the provisions of this Agreement, then
                   the successful or prevailing Party or Parties in such undertaking
                   shall be entitled to recover reasonable attorney’s and other
                   professional fees and other costs incurred in such Proceeding in
                   addition to any other relief to which such Party may be entitled.
                   The Parties intend this provision to be given the most liberal
                   construction possible and to apply to any circumstances in
                   which such Party reasonably incurs expenses.

              Non-Parties Mercadante and Cerny Cause TLS to Dominate and
     Control Every Aspect of Prime and Plaintiff Is Entitled to Pierce the Corporate Veil

       36.     On information and belief, Mercadante and Cerny have intentionally caused TLS, inter

alia, to dominate and to control every aspect of Prime and disregard the corporate formalities between

parent and subsidiary.

       37.     On June 13, 2018, the Board of Directors of PetroTerra unanimously consented to TLS

entering into the SPA to acquire all of the membership interests of the members of Prime, including

Plaintiff. A true and correct copy of the Written Consent of the Board of Directors of PetroTerra

Corp., dated June 13, 2018, is annexed hereto as Exhibit 5.

       38.     On or about August 19, 2019, TLS filed with the Commission a Form 10-Q for the

quarterly period ended June 30, 2019, which confirmed that the parent company – TLS – had

completed the acquisition of all of the issued and outstanding membership interests of Prime pursuant

to the terms of the SPA on June 18, 2018. A true and correct excerpted copy of the Form 10-Q for
                                                  8
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 9 of 17



the quarterly period ended June 30, 2019 is annexed hereto as Exhibit 6.

       39.     The Form 10-Q for the quarterly period ended June 30, 2019 also discloses that, with

respect to the organization and operation of TLS and its wholly-owned subsidiaries, including Prime,

TLS enters into service agreements for the delivery of packages and “believes that it operates in one

operating segment related to deliveries for on-line retailers in New York, New Jersey and

Pennsylvania and tractor trailer and box truck deliveries of product on the east coast of the United

States from one distributor’s warehouse to another warehouse or from a distributor’s warehouse to

the post office.”

       40.     Despite that Prime reported gross revenue of $16,970,355.00 in the first six months of

2020, on or about April 27, 2020, TLS filed a Form 8-K with the Commission, which disclosed that, on

April 8, 2020, Prime also had applied for a loan available under the Paycheck Protection Program

(“PPP”) of the Coronavirus Aid, Relief and Economic Security Act of 2020 (the “CARES Act”).

       41.     On April 22, 2020, Prime received $2,941,212.50 in PPP loan proceeds.

       42.     Mercadante signed and secured the repayment obligation on the PPP loan with a

promissory note in which he indicated that he was the “Authorized Representative” of Prime and

listed his address as 212 Washington Avenue, Carlstadt, New Jersey 070772. A true and correct copy

of the PPP loan note is annexed hereto as Exhibit 7.

       43.     Mercadante also signed and certified TLS’ Form 10-Q filing with the Commission, for

the quarter ended June 30, 2020, in which TLS disclosed five (5) separate lawsuits against TLS and

Prime that could materially adversely affect the business operations, property or financial condition

of Prime, to wit: (i) Elrac LLC v. Prime EFS, filed on January 10, 2020, in the United States District

Court for the Eastern District of New York and assigned Case No. 1:20-cv-00211, which seeks

damages of approximately $622,000.00; (ii) breach of a settlement agreement, captioned as BMF

Capital v. Prime EFS LLC et al., and as to which Prime has valued its potential liability at $10,000.00;

(iii) Bellridge Capital, L.P. and SCS, LLC v. TLS, in which investors seek approximately
                                                   9
          Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 10 of 17



$1,978,557.76 - $2,271,099.83 based on TLS’ breach of various agreements; (iv) SCS, LLC v.

Transport and Logistics Systems, Inc., filed on May 26, 2020, in the New York State Supreme Court,

County of New York, and assigned Index No. 154433/2020, which seeks damages of $42,000.00; and

(v) SCS, LLC, derivatively on behalf of Transportation and Logistics Systems, Inc. v. John

Mercadante, Jr., Douglas Cerny, Sebastian Giordano, Ascentaur LLC and Transportation and

Logistics Systems, Inc., in the 5th Judicial Circuit in and for Palm Beach County, Florida and assigned

Case No. 2020-CA-006581, which seeks unspecified damages on behalf of investors for breach of

fiduciary duties against the defendants, among other claims.

       44.     Although Mercadante caused Prime to segregate the loan proceeds in a new Prime

account from which it then paid its payroll obligations, he also ordered Prime to make multiple wire

transfers from its operating account to TLS’ corporate account in an aggregate amount equal or

substantially equal to the amount of the PPP loan thereby stripping critical operating capital out of

Prime. These monies were wired as directed.

       45.     On information and belief, this exodus of operating capital from subsidiary to parent

company were then used by TLS to pay TLS’ creditors and other debts but not to pay Plaintiff her full

Cash Consideration.

       46.     On information and belief, at the behest of and under the absolute control of

Mercadante, TLS disregarded the corporate form of Prime and used it to perpetrate an unlawful act in

which millions of dollar of operating capital were wrenched out of Prime and diverted away from

making payments on bona fide operational expenses and indebtedness of Prime, and instead were

sheltered at the parent corporate level for unlawful purposes leaving Prime undercapitalized.

       47.     On or about November 16, 2020, TLS filed with the Commission a Form 10-Q for the

quarter ended September 30, 2020, which reported third quarter revenue of $6,309,509.00. A true and

correct copy of the excerpted Form 10-Q is annexed hereto as Exhibit 8.

       48.     Despite its millions of dollars in quarterly revenue and its multi-million dollar PPP
                                                  10
          Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 11 of 17



loan, on or about October 12, 2020, Prime notified Plaintiff, in writing, that it mysteriously had no

revenue, and, therefore, it had terminated all of its operations effective September 30, 2020. A true

and correct copy of the notice dated October 12, 2020 is annexed hereto as Exhibit 9.

        49.     On information and belief, TLS completely dominated every aspect of the operations

and management of its wholly-owned subsidiary, Prime, and used its subsidiary like a personal “piggy

bank” for harvesting revenue.

                             AS AND FOR A FIRST CLAIM FOR RELIEF
                              (Breach of Contract – As to All Defendants)

        50.         Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        51.         Plaintiff, PetroTerra (now TLS) and Prime entered into a valid binding contract –

specifically, the Amended SPA.

        52.         Plaintiff performed any and all conditions precedent and obligations for which she

is seeking payment under the Amended SPA – specifically, foregoing her right to immediately enforce

her right to payment of the Cash Consideration, i.e., $489,174.00, due and owing to her at the time of

closing pursuant to the SPA.

        53.         Defendants breached the Amended SPA by defaulting on their obligation to pay

Plaintiff the full Cash Consideration under the Amended SPA.

        54.         As a result of Defendants’ breach, Plaintiff has been damaged in an amount no less

than $209,000.00.

        55.         Plaintiff has demanded payment of the full Cash Consideration, but Defendants have

failed to pay to Plaintiff the $209,000.00 that is due and owing to her under the Amended SPA.

        56.         Plaintiff is further entitled to her costs and reasonable attorneys’ fees in bringing this

action pursuant to Section 9.11 of the Amended SPA.




                                                      11
             Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 12 of 17



                          AS AND FOR A SECOND CLAIM FOR RELIEF
                             (Piercing the Corporate Veil – As to TLS)

        57.         Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

        58.         Prime is the wholly-owned, operating subsidiary of TLS.

        59.         At all relevant times, TLS utilized Prime as the operating branch and primary

revenue source in order to shield TLS from liability.

        60.         At all relevant times, Prime generated significant and accelerated revenue growth,

but Prime was grossly undercapitalized, was forced by TLS to secure and guarantee certain also and

indebtedness incurred by TLS, and was frequently caused to transfer all or a substantial portion of its

operating capital to TLS at the mere request of officers and directors of TLS.

        61.         At all relevant times, Mercadante was the Chief Executive Officer, Chief Financial

Officer, President and Chairman of the Board of Directors or otherwise employed in a position of

control within TLS. Prime employees were, at times, directly controlled by Mercadante or other

officers of directors or TLS.

        62.         TLS exerted such control over Prime that the subsidiary was a mere conduit of the

parent company for the purpose of shielding the parent company from liability.

        63.         As set forth more fully herein, Prime was an instrumentality of TLS, and was utilized

by TLS and officers and directors who dominated and controlled TLS, to perpetrate unlawful, unjust

and fraudulent actions.

        64.         Plaintiff is entitled to pierce the corporate veil of Prime, and to collect any judgment

levied against Prime from TLS, which also made $100,000.00 of Cash Consideration payments to

Plaintiff.

        65.         As set forth in the Form 10-Q for the quarter ended September 30, 2019, Prime and

TLS are and intended to be collectively responsible for Plaintiff’s Cash Consideration.

                                                     12
         Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 13 of 17



       66.       As set forth in the Form 10-Qs and 10-Ks of TLS, TLS and Prime are and intend to

be collectively responsible for the Cash Consideration due Plaintiff under the Amended SPA.

       67.       As set forth in the Form 10-Q of TLS, with respect to the organization and operation

of TLS and its wholly-owned subsidiaries, including Prime, TLS enters into service agreements for

the delivery of packages and “operates in one operating segment related to deliveries for on-line

retailers in New York, New Jersey and Pennsylvania” not as separate and distinct lines of business.

       68.       In other words, TLS’ public disclosures and filings with the Commission are

unequivocal that as between TLS and its subsidiary, there exists a common business, control and

extensive integration of operations and management of the enterprise.

       69.       Prime took all managerial and operational directions from Mercadante, as TLS’

Chief Executive Officer, Chief Financial Officer, President and Chairman, and Cerny, as TLS’ Vice

President and Director.

       70.       Under Mercadante, TLS did not observe corporate formalities; rather, TLS regularly

directed officers of Prime to transfer funds out of Prime to TLS, to comingle assets or to make

payments to third-party creditors on behalf of the parent company.

       71.       TLS treated Prime as its “piggy bank.”

       72.       For example, in or around April 2019, Mercadante ordered Prime’s chief financial

officer to make a $100,000.00 payment from Prime’s operating account to a third-party investor that

had provided financing to TLS for, in part, its acquisition of Prime (the repayment of which TLS also

made Prime guarantee). The payment was wired as directed.

       73.       By way of further example, in or around April 2019, Mercadante ordered Prime’s

chief financial officers to wire $30,000.00 to Mercadante’s personal checking account and

  $30,000.00 to Cerny’s personal checking account. Neither Mercadante nor Cerny provided any

  explanation or justification for the personal wires of Prime’s operating capital. The payments were

  wired as directed.
                                                 13
          Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 14 of 17



       74.     By way of further example, in or around May 2019, Mercadante ordered Prime’s chief

financial officer to pay TLS’s accountants approximately $67,000.00 from Prime’s operating account.

The payment was wired as directed.

       75.       By way of further example, in or around October 2019, Mercadante order the chief

financial officer of Prime to wire a $5,000.00 payment from its operating account to pay for an

engagement entered into between TLS and a FINRA registered broker-dealer pursuant to which TLS

sought to raise capital through a private offering of securities. The payment was wired as directed.

       76.       By way of further example, in November 2019, Mercadante ordered Prime’s chief

financial officer to wire a $53,000.00 payment from Prime to TLS’s accountants. The payment was

wired as directed.

       77.       By way of further example, in or around December 2019, Mercadante ordered the

chief financial officer of Prime to wire operating capital from Prime’s account to third parties for

TLS’ debts: $28,424.74 for real estate expenses of TLS; $10,000.00 to Pryor Cashman LLP

(attorneys for TLS); and $30,000.00 in referral fee payments to a broker for facilitating a transaction

in which an investor engaged in a financing with TLS.

       78.       By way of further example, in or around December 2019, Mercadante ordered the

chief financial officer of Prime to wire operating capital from Prime’s account to third party

consultant, in the amount of $10,000.00, pursuant to a written consulting agreement between the

consultancy and TLS, for facilitating a transaction in which an investor engaged in a financing with

TLS for payment. TLS caused Prime to make payments to this consultant, from Prime’s operating

account, totaling approximately $50,000.00.

       79.       By way of further example, in January 2020, Mercadante ordered Prime’s chief

financial officer to make a $25,000.00 payment from Prime to the third-party investor that had

provided financing to TLS for, in part, its acquisition of Prime (the repayment of which TLS also

made Prime guarantee). The payment was wired as directed.
                                                  14
             Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 15 of 17



        80.       By way of further example, in January 2020, Cerny (also an officer and director of

TLS) ordered Prime’s chief financial officer to wire to TLS’ corporate account $239,000.00.

Mercadante was copied on the email between parent company and subsidiary. Neither Cerny nor

Mercadante provided any explanation or justification for ordering the subsidiary to wire its operating

capital to the parent company. The payment was wired as directed.

        81.       By way of further example, in March 2020, Mercadante ordered an employee of

Prime to wire the following payments from Prime’s operating account to third parties for TLS’ debts:

$28,424.74 for real estate expenses of TLS; $10,000.00 to Pryor Cashman LLP (attorneys for TLS);

  $30,000.00 in referral fee payments to a broker for facilitating a transaction in which an investor

  engaged in a financing with TLS.

        82.     Despite the tens of millions of dollars of revenue growth, Mercadante also ordered

Prime’s chief financial officer undercapitalize Prime; to maintain capital only to the extent necessary

to maintain Prime’s short term operations.

        83.     Under Mercadante, TLS caused Prime to apply for nearly $3 million in PPP loans

despite that Prime was concurrently generating millions of dollars of quarterly revenue, and, upon

receipt of such loan proceeds, ordered Prime to wire a proportionate amount of operating capital our of Prime

to TLS for TLS’ use – not Prime.

        84.     Under Mercadante, TLS caused Prime to default on its PPP loan covenants and to

withhold disclosure of such default from Prime’s lending institution.

        85.     TLS also paid $100,000.00 of the $489,174.00, i.e., the Cash Consideration, due to

Plaintiff.

        86.     All of the foregoing events constituted a total control and domination of Prime by TLS

as well as a disregard of all corporate formalities.

        87.     Upon information and belief, at all relevant times, Prime also failed to hold a meeting

of its members, officers and directors. Together with the myriad examples of TLS treating Prime’s
                                                     15
           Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 16 of 17



operating capital and accounts as indistinct from TLS’ operating capital and accounts, all of the

foregoing make clear the non-function of Prime’s other officers and directors.

         88.    TLS utilized Prime to perpetrate the unlawful acts detailed herein against Plaintiff.

         89.    Under Mercadante, TLS also directed officers of Prime to unlawfully withhold full

payment of the balance of $209,000.00 due and owing to Plaintiff under the Amended SPA.

         90.    TLS also caused Prime to be insolvent.

         91.    As a result of Defendants’ wrongful and fraudulent activities, Plaintiff is entitled to

pierce the corporate veil and hold TLS liable for the liabilities of Prime in an amount to be determined

at trial, but believed to be not less than approximately $209,000.00, as well her attorneys’ fees and

costs.

                           AS AND FOR A THIRD CLAIM FOR RELIEF
                            (Unjust Enrichment – As to All Defendants)

         92.        Plaintiff repeats and re-alleges each and every allegation contained above as if fully

set forth herein.

         93.        Pursuant to the Amended SPA, Defendants agreed to pay Plaintiff her full Cash

Consideration after retaining that amount.

         94.        Defendants failed to pay the remaining $209,000.00.

         95.        Alternatively, it would be against equity and good conscience to permit Defendants

to retain those amounts that are due and owing to Plaintiff, in an amount no less than $209,000.00.

          WHEREFORE, Plaintiff demands judgment as follows:

          i)        Entry of judgment in her favor in an amount to be determined at trial, but believed

                    to be not less than approximately $209,000.00, representing said amounts that

                    Defendants owe Plaintiff pursuant to the Amended SPA;

          ii)       Plaintiff’s reasonable attorneys’ fees and costs in bringing this action pursuant to

                    the Amended SPA; and

                                                     16
      Case 1:20-cv-07582-GHW Document 33 Filed 11/23/20 Page 17 of 17



      iii)   That the Court grant Plaintiff such other and further relief as it considers just and

             proper.

Dated: November 23, 2020

                                           SICHENZIA ROSS FERENCE LLP

                                        By: /s/ Daniel Scott Furst
                                                  Daniel Scott Furst, Esq.
                                                  Thomas P. McEvoy, Esq.
                                         1185 Avenue of the Americas, 37th Floor
                                         New York, New York 10036
                                         (212) 930-9700

                                           Attorneys for Plaintiff Rosemary Mazzola




                                              17
